 CONVENIENCE FOOD SYSTEMS
, INC. 345
CFS North American, Inc. 
d/b/a Convenience Food 
Systems, Inc
. and
 Anthony Lyle Varnes 
and Quinton 
Til Graham.   
Cases 16ŒCAŒ22135Œ1 and 16ŒCAŒ
22135Œ2 
February 27, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
 AND WALSH  On August 21, 2003, Administrative Law Judge Jane 
Vandeventer issued the attach
ed decision.  The Respon-
dent filed exceptions and a supporting brief.    
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified.
2ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified below and orders that the Respondent, CFS 

North American, Inc. d/b/a Convenience Food Systems, 
Inc., Frisco, Texas, its officers, agents, successors, and 
assigns, shall take the action set forth in the Order as 

modified. 
1.  Substitute the following for paragraph 2(f). 
ﬁ(f) Within 14 days after service by the Region, post at 
its Frisco, Texas location copies of the attached notice 
marked ﬁAppendix.ﬂ
12  Copies of the notice, on forms 
provided by the Regional Director for Region 16, after 
being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps shall be taken by the Respon-

dent to ensure that the notices
 are not altered, defaced, or 
covered by any other material.  In the event that, during 
                                                          
 1 The judge found that the Charging Party is a labor organization 
within the meaning of Sec. 2(5) of
 the Act.  However, the Charging 
Parties are the individual discrimina
tees, Anthony Varnes and Quinton 
Graham.  This inadvertent erro
r does not affect our decision. 
The Respondent has excepted to some of the judge™s credibility find-
ings.  The Board™s established policy is not to overrule an administra-
tive law judge™s credibility resoluti
ons unless the clear preponderance of all the relevant evidence convinc
es us that they are incorrect.  
Stan-dard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d 
Cir. 1951).  We have carefully examined the record and find no basis 

for reversing the findings.      
2 We shall modify the judge™
s recommended Order in accordance 
with our decision in 
Excel Container, Inc.
, 325 NLRB 17 (1997).  We 
shall also substitute a new notice to
 conform to the recommended Or-
der. 
the pendency of these proceedings, the Respondent has 
gone out of business or clos
ed the facility involved in 
these proceedings, the Respondent shall duplicate and 

mail, at its own expense, a copy of the notice to all cur-

rent employees and former employees employed by the 
Respondent at any time since March 20, 2002.ﬂ 
2. Substitute the attached notice for that of the adminis-
trative law judge.  
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 

this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT interrogate you about your union activi-
ties, union membership, the union activities of other em-
ployees, the union membership of other employees, why 
they support a union, or th
e identities of employees en-
gaged in talking about a union. 
WE WILL NOT prohibit you from talking about a union. 
WE WILL NOT prohibit you from talking about wages 
and other working conditions. 
WE WILL NOT threaten you with trouble and with possi-
ble discharge if you do not reveal your union and pro-
tected concerted activities. 
WE WILL NOT maintain a policy which prohibits you 
from discussing your salaries and other conditions of 

employment.   
WE WILL NOT issue warnings to you because of your 
union and protected concerted activities, and 
WE WILL 
NOT discharge you because of your union and protected 
concerted activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
set forth above. 
WE WILL rescind the policy prohibiting employees 
from talking about wages or other working conditions. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Anthony Varnes and Quinton Graham full 

reinstatement to their former 
jobs or, if those jobs no 
341 NLRB No. 44 
  CONVENIENCE FOOD SYSTEMS
, INC. 346 
longer exist, to substantially equivalent positions, with-
out prejudice to their seniority or any other rights or 
privileges previously enjoyed. 
WE WILL make Anthony Varnes and Quinton Graham 
whole for any loss of earnings and other benefits result-

ing from our discrimination against them, less any net 
interim earnings, plus interest. 
WE WILL, within 14 days of the Board™s Order, remove 
from our files any reference to the unlawful warnings and 

discharges of Anthony Varnes and Quinton Graham, and 
WE WILL
, within 3 days thereafter, notify them in writing 
that this has been done and that the unlawful warnings 

and discharges will not be used against them in any way.
  CFS NORTH 
AMERICAN, INC. D/B/A CONVENIENCE 
FOOD SYSTEMS, INC.  Nam Van, Esq., for the General Counsel.  
Paul Lehner, Esq
., for the Respondent.
  William A. Walsh, Esq
., for the Charging Party.  
DECISION STATEMENT OF THE 
CASE JANE VANDEVENTER
, Administrative Law Judge.  This case 
was tried on March 17, 18, and 19, 2003, in Fort Worth, Texas.  
The complaint alleges Respondent 
violated Section 8(a)(1) of 
the Act by interrogating employees about their union and pro-
tected activities and those of 
other employees, and threatening 
employees with termination an
d other consequences.  The 
complaint also alleges Respondent
 violated Section 8(a)(1) and 
(3) of the Act by issuing warnin
gs to and discharging the two 
individual Charging Parties.  Th
e Respondent filed an answer 
denying the essential allegations in the complaint.  After the 

conclusion of the hearing, the pa
rties filed briefs, which I have read.  
Based on the testimony of the witnesses, including particu-
larly my observation of their demeanor while testifying, the 
documentary evidence, and the entire record, I make the fol-
lowing FINDINGS OF FACT
 I. JURISDICTION
 Respondent is a Delaware corporation with an office and 
place of business in Frisco, Texas, where it is engaged in the 
manufacture and sale of food processing, preparation, marinat-
ing, and packaging equipment. 
 During a representative 1-year 
period, Respondent sold and shipped from its Frisco, Texas 

facility goods valued in excess of $50,000 directly to points 

outside the State of Texas.  A
ccordingly, I find, as Respondent 
admits, that it is an employer 
engaged in commerce within the 
meaning of Section 2(2), (6), and (7) of the Act. 
The Charging Party (the Union) is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
1. Background During 2001, Respondent, which is a company based in the 
Netherlands, purchased another company located in Columbus, 
Ohio.  The other company, Wolfking, also manufactures food 
processing equipment, and Res
pondent began consolidation of 
the two companies, which was completed in about December 
2001.  In early 2002, the Wolfking operation was physically 
moved to Texas.  Also in January 2002, Jan Erik Kuhlmann, 
formerly president of Wolfking, became the president of the 
consolidated Respondent and relo
cated to Texas.  Two other 
managers also moved to Resp
ondent from Wolfking at that 
time; Bryon Stricker became the executive vice president of 
finance, and David Devich be
came director of information 
technology (IT).  Both of these individuals are admitted super-

visors.1Employees Quinton Graham a
nd Anthony Varnes were em-
ployed in the IT department.  Graham had worked for Respon-
dent since April 2001.  His job 
included developing, maintain-
ing, and overseeing Respondent™s 
computer systems, including 
the e-mail system.  In mid-2002,
 he was asked to assist Re-
spondent™s global IT team, which was attempting to coordinate 
all of Respondent™s computer communications, wherever lo-cated.  Varnes worked as a contract employee from August 

2001 through January 2002, when he was offered and accepted 
employment as a regular employ
ee at Respondent.  Varnes was 
a systems administrator, wh
ich involved backing up Respon-
dent™s data stored on computer, as well as assisting people 
throughout the Company with using the computers.  In July 
2002, Varnes was asked to work with Respondent™s global IT 
team, also.  Both of these em
ployees were supervised through-
out 2001 by John Attora, a supervisor who was replaced by 

David Devich in January 2002.  Varnes was quite skilled in the 
use of computers, and he owned hi
s own server at home.  At the 
request of his supervisor, John Attora, Varnes sometimes used 

his home server to assist Respondent by testing software, and 
backing up Respondent™s data.  
Varnes™ home server was able to perform more functions than was Respondent™s.   
2. Respondent™s October 2001 consolidation plan 
In mid-October 2001, Varnes was requested by his supervi-
sor to use his home server to receive and forward a lengthy e-

mail from Kuhlmann in Columbus, Ohio, to several managers 
in Frisco, Texas.  Apparently
 Respondent™s server was unable 
to deal with the lengthy document.  Varnes agreed to allow 
Respondent to use his home server for this purpose.  When the 
document was received, Varnes transmitted it to the managers 

for whom it was intended, and checked it to make sure it had 
not become garbled during transmission, as sometimes happens 
to large attachments.  Varnes
 opened the document on his com-
puter in order to check it.  Varnes™ computer screen uses a pale 
                                                          
 1 At the hearing, the complaint was 
amended to allege that Tony Ba-
yat was a supervisor.  Respondent admitted Bayat™s supervisory status.  
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 347
buff-colored background to reduce eyestrain.
2  When Varnes 
viewed the document, which he was checking, he could see 
numbers printed in white against the buff-colored background, 
identified as proposed salary information for managers, super-
visors, and employees at Respondent.  Apart from telling Var-
nes to forward the document to tw
o managers in Frisco, Attora 
did not give Varnes any instructions about what to do with the 

document.  He gave Varnes no instructions about deleting the 
document from his server, and he did not say anything to Var-
nes about confidentiality.  After Varnes had checked and 
transmitted the e-mail document (the October e-mail), he did 
not look at it again until February 2002, during a discussion 
with his supervisor, Devich. 
3. Respondent™s conf
identiality agreement 
In February 2002, some weeks after his hire as a regular em-
ployee, Varnes was presented w
ith Respondent™s ﬁConfidential-
ity Agreementﬂ and asked to si
gn it.  An employee signing the 
agreement acknowledges knowing ﬁconfidential or proprietary 

informationﬂ relating to CFS, wh
ich is ﬁnot generally known to 
the publicﬂ or is a ﬁcompetitive assetﬂ or ﬁtrade secret.ﬂ  The 

examples listed are: planning da
ta and marketing strategies, 
new products and strategies, pers
onnel matters, financial results and information about its business condition, agreements or 
material contracts, proprietary software, clients, prospects, and 
contact persons, and material 
information concerning Respon-
dent™s customers, their operations, their plans, and condition.  
In the second paragraph of the agreement, the employee prom-
ises not to divulge such information unless and until the infor-

mation has become ﬁstale, or . . . generally known to the pub-
licﬂ or the employee is required by law to do so.  Before sign-
ing the agreement, Varnes wanted to ask Devich some ques-
tions about it.  Varnes testified that he did not know whether 
the information that had been sent to his server in the October 
e-mail would be covered under the agreement.  As Devich did 
not know what information Varnes referred to, Varnes con-
tacted his home server and brought up the October e-mail on 
his screen, specifically the listing of salaries in the plan.  As 

Graham worked in close proximity to Varnes, both he and De-
vich looked at the document.  Devich told Varnes that the sal-
ary figures on the October e-mail were not accurate, that they 
were merely estimates, and that they were ﬁold newsﬂ in any 
case.  He added that the file was ﬁpretty much junk.ﬂ  The three 
looked at the figures on the docu
ment and joked about what had 
been estimated as salaries for 
various positions.  At no time did 
Devich tell Varnes that the information in the document was 
confidential.
3  Thus reassured, Varnes signed the Confidential-
ity Agreement.  Graham had also signed an identical agreement 

during February 2002. 
It is undisputed that the Oc
tober e-mail contained no ﬁwa-
termarkﬂ (shaded background writing or icon) or ﬁmood stampﬂ 
                                                          
                                                           
2 This color scheme is called ﬁPlu
m,ﬂ and is available in the Win-
dows operating system. 
3 Devich admitted that this incident occurred, but he recalled little 
about the incident.  He repeatedly stated that he did not recall certain 
aspects of the incident.  Both Gr
aham and Varnes demonstrated good 
recall and testified clearly and in de
tail to the events. 
 Where Devich™s 
testimony differs from that of Varnes and Graham, I credit them. 
designating it as confidential, which was sometimes the case 
with Respondent™s confidential
 documents.  While the esti-
mated salary figures had been pr
inted in white colored printing, 
such printing would be invisible only if the recipient™s com-
puter were set up with a white background color scheme.  Only 

the cover page contains a standard statement in small type that 
the document ﬁmay containﬂ proprietary or confidential infor-
mation.  Except for checking the e-mail when it arrived in Oc-
tober, and this occasion in February, when Varnes checked with 
Devich about whether the conf
identiality agreement covered 
the October e-mail, Varnes did 
not open and view the document 
again during his employment with Respondent.   
4. Respondent™s changes a
nd employees™ discussions  
about them After the completion of the merger with Wolfking, Respon-dent™s new management made several changes.  Among these 
were changes in the 401(k) plan distributions.  A rather cryptic 
e-mail from Human Resources 
Manager Ann-Marie Noyes 
admittedly confused many people, both employees and supervi-

sors, and she was requested to clarify the change.  Noyes sent 
out a second memo concerning the 401(k) plan.  Respondent 
also increased the amount of employees™ contribution to their 
health care insurance coverage.  Both of these changes were 

announced in February 2002.
4Varnes had heard a comment from Devich in January con-
cerning the former Wolfking faci
lity in Columbus, Ohio.  Ac-
cording to Varnes™ recollection, Devich opined that it would be 

cheaper for Respondent to operate in the Columbus facility.  
While in the IT office, Devich 
also remarked to another person that he believed Respondent woul
d be back in Columbus within 
a year.  In addition, both Varnes and Graham had heard a rumor 
circulating in the plant that Respondent planned to put the parts 
department in the 
Columbus facility. 
According to both Graham and 
Varnes, they were confused 
about the benefit changes and upset about them as well.  Both 
employees talked together about the changes.  They talked with 
other employees at smoking break
s and other breaktimes about the same subjects.  One employee
 told Varnes that he thought 
the 401(k) plan was ﬁgoing away,ﬂ but Varnes responded that 
only the distribution options had been changed.  Employees 
discussed this issue, as well as the health benefit changes.  Dur-
ing these discussions about the 
changes in benefits, employees 
also sometimes discussed their 
wages and those of other em-

ployees and managers.  The employees also discussed the pos-
sibility that Respondent might move its operation, in whole or 
in part, to Columbus, Ohio, and the effect that would have on 
their jobs.  During February an
d March, both Graham and Var-
nes were part of many disc
ussions about these topics. 
At about the same period, Graham talked to Varnes about the 
idea of unionizing the em
ployees.  Graham mentioned this idea 
to employees Jacob Usery, Chuc
k Navinger, and 
approximately 
15 other employees during his di
scussions with them on the 
subjects described in the previous paragraphs.  Graham and 
Varnes decided that they would 
try to get signatures of employ-
 4 All dates are in 2002, unless otherwise noted. 
  CONVENIENCE FOOD SYSTEMS
, INC. 348 
ees who were in favor of a union, but had not yet begun to do 
so on March 20. 
5. Devich™s March 20 and 21 discussions with Graham 
 and Varnes 
On March 20, Devich took Graham to a private space and 
told him that one or two employees had informed Respondent 
that Graham had tried to get th
em to support a union.  Devich 
went on to ask Graham if he was a member of a union, and had 

he ever been a member of a union.
  Devich asked Graham if he 
was organizing a union.  Graham answered all these questions 

in the negative.  Devich, however, continued to ask Graham 
who among the employees he had ta
lked to.  Graham just an-
swered, ﬁguys in the smoking area,ﬂ and when pressured by 

Devich for names, Graham
 refused to give them. 
After work that day, Graham called Varnes and told him 
what had happened.  He also searched the website of a union,
5 and asked that union, via e-mail
, whether he could get fired for 
organizing a union. The following morning, Graham sought out Devich and told 
him that he had indeed been ta
lking to other employees about a 
union.  Devich asked him why.
  Graham responded, ﬁWe don™t 
trust management,ﬂ a
nd cited the benefits cost increases and 
other changes.  Devich again asked Graham for the names of 
employees to whom he had talk
ed about a union, but Graham 
refused to give the names.   
About 2 weeks later, Devich again took Graham to a confer-
ence room alone and told him that he would get a written rep-

rimand for his conduct.  Graham
 asked what the warning was 
for, and Devich said it was for ly
ing.  It is undisputed that Gra-
ham had no other discipline duri
ng his employment with Re-
spondent. On March 20, Devich also talked with Varnes, alone in the 
IT office at the end of the workday.  Devich told Varnes that 

Graham was in trouble.  He asked Varnes if he had heard Gra-
ham talking about a union.  Varnes denied this.  Devich went 
on to ask Varnes if Graham was organizing for a union or was a 
member of a union, and whether he had talked to anyone about 
a union.  Varnes denied any knowl
edge of union activities.  He 
testified that he lied about this
 because he was scared about his 
own job, and the jobs of othe
r employees.  Varnes asked De-
vich if Graham was in trouble,
 and Devich responded that he 
was, and even more so if he was 
lying about it.  Varnes asked if 
Graham would be fired.  Devich
 said that he didn™t know, but that it was definitely a possibility.  According to Varnes, De-
vich repeated all these questio
ns a second time.  Varnes was 
also warned after this discussion with Devich.  Like Graham, 

Varnes had no discipline on his record.
6                                                          
                                                                                             
5 Service Employees International Union. 
6 In his testimony, Devich admitted that he talked to Graham and 
Varnes because he was told that th
ere were rumors about plant reloca-
tion and about union talk, and that th
e first thing he asked them was 
whether they had heard any union discussions.  He denied asking about 
the employees™ union activities or membership, but later admitted that 
he had asked Varnes if he had talk
ed to employees about a union.  His 
testimony was imprecise, 
he contradicted himself, and his recollection 
was not clear, by his own admission.  In
 addition, Devich™s June e-mail 
about the two employees™ ﬁunion discussionsﬂ tends to support the 
Within a day or two of Devich
™s meetings with Graham and 
Varnes, Respondent™s president,
 Jan Kuhlmann, called a meet-ing of employees to address so
me of the employees™ concerns, 
such as the confusion over the 401(k) plan, and the fear of relo-cation.  He told the employees 
that their fears were all ground-
less. 
A little more than 2 months later, on June 12, Devich sent an 
e-mail to Human Resources Manager Noyes, in which he dis-

cussed another memo he had written concerning Graham™s 
ﬁunion discussions.ﬂ  Devich sa
id that he had had a meeting 
with Graham where he ﬁlied a
bout his involvementﬂ in the 
ﬁunion discussions.ﬂ  Devich wanted to be sure to document 
this, and that Graham was informed ﬁwhat was wrong about his 
conduct and that it was serious e
nough that he could have been 
terminated because of it.ﬂ 
According to Respondent™s witne
ss, Claude Villegas, an em-
ployee, Supervisor Tony Bayat asked him to continue to talk to 

Varnes and Graham about the Union, and to report back to 
Bayat about it.
76. Employees™ activities from April to July 
After being warned for their union discussions, both Graham 
and Varnes stopped their discussions with other employees 
about the Union.  Employees, however, continued to discuss 

issues at work as they arose.  One subject was the possible in-
troduction at Respondent of a ﬁha
nd scanner,ﬂ a security device 
that identified employees by th
eir hands.  In employees™ discus-
sions at breaks and lunch, so
me employees expressed uneasi-
ness about the device.  On one occasion in July, Graham stated 

during one of these discussions 
that maybe a union would have 
been a good idea.  Another subject, which was frequently dis-

cussed, was salaries of employees, their seniority, and what 
kinds of salaries could be earne
d elsewhere.  According to Gra-
ham and Varnes, employees also 
engaged in general talk about 
the salaries of Respondent™s ma
nagement team, to the effect 
that their salaries were significantly less than those of the man-

agement team they had replaced several months earlier, and 
speculation about the relative competence of the two manage-
ment teams.   
In June and July, both Graham and Varnes began to work 
with the ﬁglobal IT team,ﬂ a committee in the wider corporate 
setting.  Graham™s participation took him to one of Respon-
dent™s European locations for 2 weeks of work in July. 
7. Events of August 
Mike Garcie and Kelly Moore,
 two employees who had been 
participants in the July discussions among employees concern-
ing hand scanners, privacy concerns, and salaries, went to su-
pervisors and expressed their concerns on about August 8.  
 testimony of Graham and Varnes.  Where his testimony differs from 
that of Graham and Varnes, I credit them over Devich. 
7 The General Counsel moved, near the end of the hearing, to add 
this conduct as a violation of Sec. 8(a)(1).  The motion was denied, and 

the General Counsel has renewed the mo
tion in his brief.  I again deny 
the motion.  I am not convinced that Respondent had the opportunity 
fully to litigate the issue in view of the late motion.  In addition, an 

almost identical violation is found below, and the addition of this inci-
dent would not alter the remedy herein. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 349
According to the testimony of all witnesses, their concerns 
were primarily with
 the hand scanners,8 but they also men-
tioned that employees had discu
ssed salaries of other employ-
ees as well as salaries of ma
nagers.  Manager Paul Conover 
tried to reassure the two employ
ees about the hand scanner, and 
he questioned them further about employee discussions about 
salaries.  Both employees identified Graham and Varnes as 
being two employees who talked
 about salaries.  Conover re-
ported to Stricker that the employees were concerned about 
privacy issues because of the salary discussions, despite the fact 
that his own testimony reveals that their primary concern was 
the hand scanners.  The followi
ng day, Stricker and Kuhlmann 
talked with the two employees 
who had reported to Conover.  
They did not, however, interview either Varnes or Graham 
concerning the matter.  Stricker, Kuhlmann, and Noyes then 
decided to discharge Varnes 
and Graham because they had 
been giving ﬁconfidential informa
tion,ﬂ i.e., salary figures, to 
ﬁemployees who had no bus
iness to have it.ﬂ   
Noyes testified at the trial that this decision was based on the 
language in the Confidentialit
y Agreement concerning ﬁper-
sonnel matters.ﬂ  At the time of this decision, none of the three 
managers was aware of the source of the salary figures being 
discussed by employees.  No
 investigation was made of 
whether some employees had vol
untarily told other employees 

what their salaries were.  The 
managers had apparently forgot-
ten that Kuhlmann had sent the October e-mail to Varnes™ per-sonal server located at his home.  No investigation was made of 
that fact, nor of the accuracy of the information employees had 
discussed.  Several witnesses testified that some of the salary 
figures quoted to him by Moore 
and Garcie were accurate or 
ﬁapproximatelyﬂ so.  Noyes testif
ied that it was a violation of Respondent™s confidenti
ality policy if empl
oyees talked about 
salary figures, which were specific and accurate, but not if the 

salary figures discussed were not accurate.  In response to a 
leading question from counsel, she later added that it would 
also be a violation if the salary figures ﬁappeared to be accu-

rateﬂ to the employees who were 
part of the discussion.  Noyes 
further testified that it did not matter if the figures discussed or 
revealed were only those of other employees or whether they 
included management salary figures, that in either case, it was a 
violation of the policy.  Devich
 began to seek replacement em-
ployees for the positions occupied by Varnes and Graham im-

mediately.  I find that Respondent
 had determined to discharge 
Graham and Varnes before their discharge interview on August 
13. It is undisputed that in the course of its investigation Re-
spondent asked three or four 
employees about their conversa-
tions with Varnes and Graham 
concerning working conditions.  
This conduct was not alleged 
as a violation of the Act. 
On August 13, Varnes and Grah
am were called to a meeting 
in the executive conference room.  Stricker and Devich were 
present, also.  Stricker told 
the two employees that Respondent 
had been informed that they ha
d divulged specific, confidential 
salary information of other employees and managers.  Graham 
stated that they had indeed had many conversations about 
                                                          
 8 One employee testified that he f
eared the scanner could record his 
fingerprints. 
wages in the smoking area.  Varnes asked Stricker if he was 

talking about the October e-mail, a
nd Stricker said that he was.  
Varnes stated that it was not confidential, and that Devich had 

known for months that Varnes had 
access to it.  Devich did not deny this.  When Graham wanted to know what Stricker was 

going to do, Stricker said that he should have dealt with the 
matter more aggressively 8 m
onths ago.  Graham asked 
Stricker whether he was referri
ng to the warning about his un-
ion discussions, and Stricker a
ngrily replied that he had no 
problems with unions.  Graham asked Stricker why he was 

threatened, then.  Stricker then discharged Graham and Varnes.  
He gave them discharge letters that had been prepared in ad-
vance of the meeting. 
On August 15, Stricker drafted a memorandum concerning 
the discharge of the two empl
oyees, dating it August 8. 
B. Discussion and Analysis 
1. The 8(a)(1) and (3) allegations in March and April 
Graham and Varnes discussed their health plan, the 401(k) 
plan, wages, and the possibility of the plant relocating with one 

another and with other 
employees.  All these things are clearly 
terms and conditions of employme
nt.  Likewise, there is no 
issue as to the concerted nature of their activities; their discus-
sions were all with other employees.  In addition, Graham and 
Varnes also discussed organizi
ng a union with the same em-
ployees. 
Devich™s interrogation of both Graham and Varnes took 
place in private and in one-on-one conversations.  Graham was 

told that the interrogation was ﬁseriousﬂ and Varnes was told 
that Graham was in trouble.  Discipline followed the interroga-
tions.  Graham was asked about his own union activities and 
membership, and discussions with
 other employees.  Varnes 
was asked about Graham™s uni
on activities and membership, 
and discussions with other empl
oyees.  Both employees were 
asked to name the other employ
ees who participated in the 
union discussions.  Devich™s remarks to Graham that he could 

be in ﬁbig trouble,ﬂ particularly if he was not confessing his 
union activities, and that the trouble could include the possibil-
ity of termination were threat
s of consequences, including ter-
mination, because of Graham™s 
union activities.  All these fac-
tors weigh heavily in favor of finding the interrogation coer-
cive. 
Respondent™s asserted defense 
that it was only warning the 
two employees because they had spread false information is 
without merit.  The evidence shows that they were specifically 
warned about union discussions, and the credited evidence does 
not show discipline for spreading ﬁfalse rumors.ﬂ  Even if Re-
spondent had actually warned 
the employees about the sup-
posed falsity of the beliefs und
erlying their discussions about 
working conditions, this would not avail as a defense.  The fact 
that employees may be mistaken in some facts when they dis-
cuss their working conditions does not remove them from the 
Act™s protection.  Cf. 
Mediplex of Wethersfield
, 320 NLRB 510, 513 (1995).  Respondent did not prove any bad faith or 

other misconduct which would rem
ove the employees™ conduct 
from the protection of the Act. 
  CONVENIENCE FOOD SYSTEMS
, INC. 350 
I find that Respondent violated 
Section 8(a)(1) of the Act by 
coercively interrogating Graham and Varnes about their union 
activities and those of other employees, coercively interrogat-
ing Graham and Varnes about Graham™s union membership, 
why Graham was interested in a union, and which other em-
ployees were involved in the discussions.  I further find that 
Respondent violated Section 8(a)(1) by threatening Graham 
with trouble and with possible termination, and by telling Var-
nes that Graham was in trouble because of his union discus-sions.  Paper Mart
, 319 NLRB 9 (1995).  I further find that Respondent violated Section 8(a)(3
) of the Act by issuing warn-
ings to Graham and Varnes becau
se of their union discussions 
with other employees. 
2. Legal framework 
In Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 
F.2d 899 (1st Cir. 1981), cert. denied 455 U.S.989 (1982), the 
Board established its analytical framework for deciding cases 
of alleged violations of Sectio
n 8(a)(3) of the Act which in-
volve employer motivation.  To prove a violation, the General 

Counsel must show, by a prepo
nderance of the evidence, that 
an employee™s protected conduct was a motivating factor in the 

employer™s decision to discharg
e or discipline an employee.  
The General Counsel must show union or protected concerted 
activity by the empl
oyee, employer knowle
dge thereof, and 
employer animus towards the activity.  In addition, there must 

be a showing of some connectio
n between the employer™s ani-
mus and the action taken against the employee.   
If the General Counsel is able to make such a showing, the 
burden of persuasion shifts ﬁto 
the employer to demonstrate 
that the same action would have
 taken place even in the ab-
sence of the protected conduct.ﬂ  
Wright Line, supra at 1089.
9  3. Prima facie case 
The fact that Graham and Va
rnes engaged in discussions 
with other employees in Marc
h concerning a union, salaries, 
health care premiums, the 401(k) plan, and possible relocation 
of the plant is not in dispute. 
 The fact that the same two em-
ployees talked with other empl
oyees about salaries and the 
hand scanner in July is likewise 
not in dispute.  Neither does 
Respondent dispute its knowledge 
of these activities.  Respon-
dent admitted in its answer that it issued verbal warnings to 
both employees in March and that
 it discharged both employees 
on August 13.  Because it has been found above that Respon-
dent™s conduct in March violated 
Section 8(a)(1), it is apparent 
that Respondent has demonstrated
 considerable animus against 
the employees™ union and protected ac
tivities.  At issue, then, is 
Respondent™s motivation for disc
harging Graham and Varnes. 
                                                          
 9 The General Counsel contends that here, a 
Wright Line
 analysis is unnecessary, since the reason for the discharge is not disputed, citing 
Phoenix Transit System
, 337 NLRB 510 (2002).  Under that case, if the 
reason for the discharge was itself protected activity the Board need 

only determine whether the employee™s activity lost the protection of 

the Act for some reason.  Here, th
e analysis of Respondent™s defense 
based on its Confidentiality Agreemen
t would essentially mirror an 
analysis of whether the employees™ 
activity ﬁlost the protection of the 
Actﬂ on the basis of that same defense.   
The stated reason for the warnings to Varnes and Graham 
was their ﬁunion discussionsﬂ with
 employees.  This phrase was 
reiterated by Devich in his June 12 e-mail to Noyes.  This is 
clear evidence of animus towards the union activities of the two 
employees.  Additional evidence 
of animus can be found in the 
failure of Respondent to interview Graham and Varnes in its 

ﬁinvestigationﬂ immediately prior 
to their discharge.  Although 
the discharges occurred more than 4 months after the warnings, 

they occurred at a time when Re
spondent had just learned that 
Graham and Varnes had continued to engage in discussions 

about wages and working conditions with their fellow employ-
ees.  Stricker™s comment in their discharge interview to the 
effect that he should have take
n care of their situation ﬁmonths 
agoﬂ is a reference back to the 
warnings for union discussions.  
I find that it referred to the February and March union and con-
certed protected activities of the two employees.  This remark is 

strong evidence of a nexus between the employees™ protected 
activities and Respondent
™s discharge of the two employees.   
4. Respondent™s defense 
Respondent contends that Varn
es and Graham would have been discharged even absent their concerted protected activities 
because they violated a valid company policy against dissemi-
nating confidential information.  Respondent relies on 
Interna-tional Business Machines Corp.,
 265 NLRB 638 (1982), where 
an employee who reprinted and 
distributed to other employees 
a confidential list of salaries 
which had been mailed to him in 
error was discharged lawfully.  The Board found that the em-

ployer there had a valid policy for which it had established a 
substantial and legitimate business justification, and that em-
ployees™ rights to discuss their 
wages were not so adversely 
affected by the policy as to 
be rendered meaningless.  The Board further found that the employee knew that the documents 
he received were classified as confidential, and was aware that 
he would violate the policy by disseminating them.  The Board 
stated that the employee had 
not obtained the information under 
circumstances that would lead him reasonably to believe that 

his possession and dissemination of
 the material was author-
ized. 
Respondent here has no rule prohibiting employees from 
talking at work or at breaks.  Respondent™s policy regarding 

confidential information (its C
onfidentiality Agreement) ap-
pears to be aimed primarily at keeping trade secrets and other 

proprietary business information within the company, and not 
available to competitors or the public.  In addition, the words 
ﬁpersonnel mattersﬂ are included 
in the listing of confidential 
information.  Respondent reli
ed on the prohibition on dissemi-
nating ﬁpersonnel mattersﬂ in deciding to discharge Graham 
and Varnes.   
Respondent™s witness Noyes tes
tified that the policies con-
tained in the Confidentiality Agreement do not prohibit em-
ployees from telling one another 
their own salaries, or guessing 
what different employees are pa
id, but the policy does prohibit 
employees from discussing employee
s™ wages if they are using 
specific, accurate numbers.  
In response to a question from 
Respondent, Noyes added that di
scussions of salaries that ﬁsound specific to the employee who is hearing them,ﬂ would 

also violate the policy.  Noyes also testified that it did not mat-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 351
ter whether employees were discussing only employees™ sala-
ries, or were also discussing su
pervisors™ and managers™ sala-
ries.  Noyes™ description of an unwritten ﬁpolicyﬂ based on two 
words included in the Confidentiality Agreement (a document 
with the major purpose of protecting trade secrets) was so spe-
cifically tailored to the prec
ise situation which Respondent believed existed on August 8, that it is persuasive that the un-

written policy was created on the spot as a pretext for discharg-
ing Varnes and Graham. 
The policy treated all discussions of salaries the same.  As 
such is the case, it is unnecessary to reach the issue whether a 
rule prohibiting discussion or disc
losure solely of management 
salaries would impinge on employ
ees™ Section 7 rights.  Here, 
the prohibition was broad and indi
scriminate; it did not distin-
guish between discussion of manage
rs™ or employees™ salaries.  
It prohibited disclosure and discussion of 
any salaries, even if 
the discussion was limited to nonsupervisory employees™ wages 

and salaries.  As such, it is clear
ly within the long-settled Board 
precedent cited below. 
Aside from the language of the policy itself, and Noyes™ ref-
erence to ﬁprivate informationﬂ which might be upsetting to 

employees to be discussed, 
Respondent did not adduce evi-
dence of business justification for prohibiting discussion of 

accurate pay information by employees, while permitting dis-
cussion of generalized, inac
curate pay information. 
This case is distinguishable from 
International Business Ma-
chines Corp
. for two reasons.  First, the employees here were 
discharged for 
talking about
 salaries, not for 
a discrete act of 
dissemination of a particular doc
ument.  There was no mention 
of the October e-mail in the employees™ discharge interview, 

and no accusation of disseminating it in writing.    
Second, Respondent™s rule or 
policy is clearly distinguish-
able from that in 
International Business Machines Corp.
  Re-
spondent™s rule is not written, 
and is certainly not explicitly 
stated in the Confidentiality Agreement.  It is a gloss on a gen-
eral phrase found in the Confidentiality Agreement dealing 

with ﬁpersonnel matters.ﬂ  No justification was offered by Re-
spondent for the prohibition on 
employees™ discussion of sala-
ries.  That such a rule is normally unlawful is eminently clear in 
Board law.  Automatic Screw Products Co., 306 NLRB 1072 
(1992).  See also 
Paper Mart
, supra; Mobil Exploration & Pro-
ducing U.S., 323 NLRB 1064 (1997).  In the last cited case, the 
Board found that even though the employer had a rule prohibit-

ing dissemination of salary inform
ation, the employee there had 
discussed the information with other 
employees
 only, and had 
not given it to competitors of the employer.  Therefore, the 
Board reasoned, there was no legitimate business justification 
for confidentiality.  The same is true in this situation. 
Respondent™s policy as applied to Varnes and Graham is 
overbroad, is not justified by an
y legitimate business considera-
tions, and violates Section 8(a)(1) of the Act.  
Automatic Screw 
Products Co., supra
.  The discharges of Varnes and Graham 
based on this unlawful policy li
kewise violate Section 8(a)(3) 
of the Act. The credited testimony of Varnes and Graham established 
that the salaries of employee
s they discussed were known to 
them either from rumors, from other employees, or from the 

October e-mail.  Unlike the employee in the 
International Business Machines Corp.
 case, they never published the Octo-
ber e-mail or showed it to other employees.  Respondent did 

not investigate where Varnes and Graham had secured the in-
formation before deciding to discharge them.  Devich had told 
Graham and Varnes in February that the salary projections 
contained in the October e-mail
 were inaccurate, ﬁjunk,ﬂ and 
stale within the meaning of the 
Confidentiality Agreement (old 
news).  In view of the fact that Varnes was specifically asking 
Devich whether the October e-mail was covered by the Confi-
dentiality Agreement he was be
ing asked to sign, Devich™s 
remarks clearly implied that the 
October e-mail would NOT be 
covered.   
Even if Respondent™s policy we
re valid, Varnes and Graham 
were discussing inaccurate salary information with other em-
ployees, which, according to Noyes, was permitted by the pol-
icy.  In addition, they were discussing information they had 
been led to believe was not covered by the policy.  For those 
cases where employees had revealed their own salaries, there 
was no violation of Respondent™s policy.  In the case of rumors, 
there would be no ﬁspecific, acc
urateﬂ information discussed.  
And in the case of projected sa
laries from the October e-mail, the information was inaccurate and not covered by the policy, 
according to Respondent™s own supervisor, Devich.  For all 
these reasons, Varnes and Graham
 did not violate Respondent™s 
policy, even assuming its validity. 
There is also doubt about Respondent™s assertion that its dis-
charge of Varnes and Graham 
was based on the Confidentiality Agreement at the time it was decided upon.  First, the Confi-
dentiality Agreement says nothing on its face about prohibiting 
discussion among Respondent™s empl
oyees of accurate salary 
information.  Second, the Conf
identiality Agreement was not 
mentioned to the two employees on August 13, when they were 

discharged.  Third, Stricker did 
not refer to the Confidentiality 
Agreement in his August 15 e-ma
il describing the discharges. 
Because Respondent relied on a pretext, its defense fails, and 
the General Counsel™s case has not
 been rebutted.  One addi-
tional factor which shows pret
ext, that Respondent was not 

concerned about the confidentialit
y of the information, is Re-
spondent™s failure to say anythi
ng to Varnes at any time, in-
cluding at his discharge interview, about deleting the October 
e-mail from his home server.  Had Respondent truly regarded 

the October e-mail information as
 confidential, it would have told him to delete the file fro
m his server long since, and cer-tainly at the discharge interview, when Varnes himself raised 
the subject of the October e-mail.
10  Respondent™s true reason 
for discharging Varnes and Grah
am was their discussions with 
employees about a union and about
 salaries and other working 
conditions.  Thus, Respondent viol
ated the Act by discharging 
Varnes and Graham. 
CONCLUSIONS OF 
LAW 1. By interrogating employees 
about their union activities, 
union membership, the union activiti
es of other employees, the 
union membership of other employees, why they supported a 

union, and the identities of employees engaged in talking about 
                                                          
 10 Respondent made no request at tria
l for protection of the data or 
confidentiality concerning it. 
  CONVENIENCE FOOD SYSTEMS
, INC. 352 
a union; by prohibiting employees from talking about a union; 
by prohibiting employees from 
talking about wages and other 
working conditions; by threateni
ng employees with trouble and 
with possible discharge if they
 did not reveal their union and 
protected concerted activities; and by maintaining a policy 

which prohibits employees from 
discussing their salaries and 
other conditions of employment, Respondent has violated Sec-

tion 8(a)(1) of the Act. 
2. By issuing warnings to a
nd discharging Quinton Graham and Anthony Varnes because of their union and protected con-
certed activities, Respondent has 
violated Section 8(a)(3) and 
(1) of the Act. 
3. The violations set forth above
 are unfair labor practices af-
fecting commerce within the meaning of the Act. 
THE 
REMEDY
 Having found that Respondent has engaged in certain unfair 
labor practices, I shall recommend that it be required to cease and 

desist therefrom and to take certain affirmative action necessary 
to effectuate the policies of the Act. I shall recommend that Respondent reinstate Anthony Varnes 
and Quinton Graham to their former positions, without prejudice 
to either seniority or any other rights or privileges previously 
enjoyed.  I shall also recommend that Respondent be ordered to 

remove from the employment records of Anthony Varnes and 
Quinton Graham any notations 
relating to the unlawful action taken against them and to make them whole for any loss of earn-

ings or benefits they may have suffered due to the unlawful ac-
tion taken against them, in accordance with 
F. W. Woolworth 
Co., 90 NLRB 289 (1950), plus interest as computed in accor-
dance with New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
On these findings of fact and conclusions of law and on the en-
tire record, I issue the following recommended
11 ORDER 
The Respondent, CFS North American, Inc. d/b/a Conven-
ience Food Systems, Inc., Frisco, Texas, its officers, agents, suc-

cessors, and assigns, shall 
1. Cease and desist from 
(a) Interrogating employees about their union activities, union 
membership, the union activities of other employees, the union 

membership of other employees, why they support a union, and 
the identities of employees engaged in talking about a union; 
prohibiting employees from talking about a union; prohibiting 
employees from talking about wages and other working condi-
tions; threatening employees with
 trouble and with possible dis-
charge if they did not reveal their union and protected concerted 

activities; and maintaining a pol
icy which prohibits employees 
from discussing their salaries and other conditions of employ-
ment. 
                                                          
                                                           
11 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 

waived for all purposes. 
(b) Issuing warnings to employees because of their union and 
protected concerted activities and discharging employees because 
of their union and protected concerted activities. 
(c) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed them 
by Section 7 of the Act. 
2. Take the following affirmative action necessary to effectu-
ate the policies of the Act. (a) Rescind the policy prohibiting employees from talking 
about wages or other working conditions. 
(b) Within 14 days from the date of this Order, offer Anthony 
Varnes and Quinton Graham full reinstatement to their former 
jobs or, if those jobs no longer ex
ist, to substantially equivalent 
positions, without prejudice to their seniority or any other rights 

or privileges previously enjoyed. 
(c) Make Anthony Varnes and Quinton Graham whole for any 
loss of earnings and other benefits suffered as a result of the dis-
crimination against them, in the manner set forth in the remedy 
section of this decision. 
(d) Within 14 days from the date of this Order, remove from 
its files any reference to the unl
awful warnings and discharges, 
and, within 3 days thereafter, notify the employees in writing that 

this has been done and that the 
warnings and discharges will not 
be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 

shown, provide at a reasonable place designated by the Board or 
its agents, all payroll records, so
cial security payment records, 
timecards, personnel records and reports, and all other records, 
including an electronic copy of such records if stored in elec-
tronic form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(f) Within 14 days after service by the Region, post at its 
Frisco, Texas location copies of the attached notice marked ﬁAp-
pendix.ﬂ12.  Copies of the notice, on forms provided by the Re-
gional Director for Region 16, after being signed by the Respon-
dent™s authorized representative, shall be posted by the Respon-
dent and maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees are cus-
tomarily posted.  Reasonable step
s shall be taken by the Respon-
dent to ensure that the notices are not altered, defaced, or covered 

by any other material.  In the event that, during the pendency of 
these proceedings, the Respondent
 has gone out of business or 
closed the facility involved in these proceedings, the Respondent 

shall duplicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed by the 
Respondent at any time since March 21, 2002. 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-

ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  